     Case 2:17-cv-01925-JAM-KJN Document 31 Filed 10/15/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RICKY VAN TRAN,                                   No. 2:17-cv-1925 JAM KJN P
12                       Petitioner,
13           v.                                         ORDER
14    DAVID BAUGHMAN,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed this application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On February 11, 2020, the magistrate judge filed findings and recommendations herein

21   which were served on all parties and which contained notice to all parties that any objections to

22   the findings and recommendations were to be filed within fourteen days. Petitioner filed

23   objections to the findings and recommendations. Respondent did not file a reply.

24          In the meantime, petitioner filed a motion to stay, and the February 11, 2020 findings and

25   recommendations were held in abeyance pending resolution of the motion to stay. On September

26   1, 2020, the magistrate judge filed findings and recommendations recommending that petitioner’s

27   motion for stay be denied; on October 7, 2020, petitioner’s motion to stay was denied.

28   ////
                                                        1
     Case 2:17-cv-01925-JAM-KJN Document 31 Filed 10/15/20 Page 2 of 2


 1              In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
 3   court finds both findings and recommendations to be supported by the record and by proper
 4   analysis.
 5              Accordingly, IT IS HEREBY ORDERED that:
 6              1. The findings and recommendations filed February 11, 2020 (ECF No. 19), are adopted
 7   in full;
 8              2. Petitioner’s application for a writ of habeas corpus is denied; and
 9              3. The court declines to issue the certificate of appealability referenced in 28 U.S.C.
10   § 2253.
11
     DATED: October 14, 2020                            /s/ John A. Mendez
12
                                                        THE HONORABLE JOHN A. MENDEZ
13                                                      UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
